DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions
Claims 22-42 have been amended. 
Claims 22-42 remain pending in this application

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims in the previous office action have been maintained.
The 35 U.S.C. 103 rejections of claims in the previous office action have been maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-42 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 22-42, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 

With respect to claims 22-42, the independent claims (claims 22, 29, and 36) are directed to managing broadcasting stream user accounts (e.g. dynamically obtaining consumption information; dynamically determining event metrics; dynamically determining commonalities). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “system,” “processors," “electronic communications network,” “computer readable storage medium,” to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0067) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as a “system,” ““processors," “electronic communications network,” “computer readable storage medium,”. When considered individually, a “system,” ““processors," “electronic communications network,” “computer readable storage medium,” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0019]) “the event metrics module may be configured to determine event metrics based on event information for individual users as obtained by the event information module using methods, such as, but not limited to, scaling, aggregating, summarizing, probability testing, neural networks, machine learning and/or any other methods that may be used to determine event metrics based on event information for individual users.” [0067] “to understand that the invention may be implemented in a generic environment that “As such, processor 128 may include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information…This may include one or more physical processors during execution of processor readable instructions, the processor readable instructions, circuitry, hardware, storage media, or any other components”  ([0086])  “it is to be understood that the present technology contemplates that, to the extent possible, one or more features of any implementation can be combined with one or more features of any other implementation.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 28, 35, and 42 directed to iteratively determining the estimated user metrics using a neural networks.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 23-27, 30-34, and 36-41 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-42 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 2012/0215903, Fleischman, et al. to hereinafter Fleischman in view of United States Patent Number US 8,768,867, Thaeler, et al. to hereinafter Thaeler in view of United States Patent Publication US 2007/0136753, Bovenschulte, et al
Referring to Claim 22, Fleischman teaches a computer-implemented method, comprising:
dynamically obtaining content consumption information during playback of a broadcast stream associated with broadcast content, wherein the content consumption information corresponds to a user at an event that is associated with the broadcast content; (
Fleischman: Sec. 0045, news articles, social media content items, and media usage statistics (e.g., user behavior such as viewing, rewind, pausing, etc

Fleischman: Sec. 0047, For some domains, usage statistics may be ingested,
either alone or generated from the time-based media in the
multimedia store 270, and stored in the usage stats store 265.
Usage statistics may include information regarding how the
multimedia data was consumed, e.g., number of views, length
of views, number of pauses, time codes at which a pause
occurs, etc. The statistics can be aggregated with respect to
different populations, such as by user type, location, usage
type, media type, and so forth. The statistics can represent
means, modes, medians, variances, rates, velocities, population
measures, and the like.

Fleischman: Sec. 0059, The consumption-based metrics (CBM) engine 256
collects and/or generates consumption based metrics, which
are measures of audience consumption ( e.g., size of viewing
population, etc.), and is one means for doing so. According to
one embodiment the CBM engine 256 simply collects CB Ms
from a third party for use by the ARM engine 254 in generating
the metrics described herein. In another embodiment,
the CBM engine 256 generates the CBMs based upon raw
data feeds ofaudience behavior that is input to the engine. The
CBM store 293 stores the collected and/or generated CBMs,
e.g., for use by the ARM engine 254.
Fleischman: Sec. 0070, As a preliminary step in the method, multiple
streams of data are ingested 300 at the social interest information
provider 130 for processing. Data may be received at
the social interest information provider 130 directly from
content providers, or via social media sources 110 or timebased
media sources 120, e.g., from broadcast television
feeds, directly from content producers, and/or from other
third parties. In one embodiment, web server 200 is one
means for ingesting 300 the data. The types of data may
include, but are not limited to, time-based media, closed
captioning data, statistics, social media posts, mainstream
news media, and usage statistics, such as described above.
Fleischman: Sec. 0133, Further, the social interest scores can be weighted based on the behaviors of viewers of the time-based media, as stored in the usage statistics 265. Such user behavior is integrated based upon the timing of user content items relative to media and presentation times of the events (e.g., how often a particular event was replayed). Analysis of these behaviors across multiple users can be indicative of social interest, for example, when the same section of media is paused and reviewed multiple times (by multiple people). Other recordable user behavior from the usage statistics 265 that can be used for the social interest estimation process 340 includes, but is not limited to, viewing times, dwell times, click through rates for advertisements, search queries, sharing behavior, etc.);

Fleischman describes monitoring the consumption of multiple broadcast streams as well as multiple providers. Then 0045, 0047, and 0133 teaches the capability for capturing data during playback and reviewing of media which includes streaming.

Fleischman: Sec. 0047, For some domains, usage statistics may be ingested,
either alone or generated from the time-based media in the
multimedia store 270, and stored in the usage stats store 265.
Usage statistics may include information regarding how the
multimedia data was consumed, e.g., number of views, length
of views, number of pauses, time codes at which a pause
occurs, etc. The statistics can be aggregated with respect to
different populations, such as by user type, location, usage
type, media type, and so forth. The statistics can represent
means, modes, medians, variances, rates, velocities, population
measures, and the like.
Fleischman: Sec. 0045, news articles, social media content items, and media usage statistics (e.g., user behavior such as viewing, rewind, pausing, etc.
Fleischman: Sec. 0061, The ratings engine 259 creates, and may publish,
ratings based on any of the metrics described herein or combinations
thereof, and is one means for doing so. The term
ratings, as used herein, refers to how one or more ARMs
compare to the sameARM(s) for different events of the same
type, in the same time slot, etc. For example, the Audience
Response Count (ARC), is a one type of ARM, and is a total
number of social media content items aligned with a given
time-based media event). Thus, imagine a broadcast television
show, Neighbors, which is a half-hour comedy sitcom
that airs at 8 pm on Thursdays starting on Network A. The
ARC for the show in this example could 12,500. The ARC
ratings for primetime Thursdays, for this show and two others
in this example could be:
[0062] 1. Found (9 pm, 60 min, NetworkA)-ARC 14,500
[0063] 2. Neighbors (8 pm, 30 min, Network B)-ARC
12,500
[0064] 3. 8 pm News (8 pm, 60 min, Network C)-ARC
11,750);
Fleischman describes the consumption metrics by determining the number of viewers of an event, and the metrics each user associated with attending that event, such as analyzing the user behavior; which is similar to the Applicant’s specification at 0018 and 0027, that teaches that events are viewed or streamed events with collected metrics.

 	dynamically determining event metrics over at least a segment of the broadcast stream, wherein the event  metrics are based on the content consumption information, and wherein event metrics are used to quantify consumption, by a user, of broadcast content associated with an event; (
Fleischman: Sec. 0047, For some domains, usage statistics may be ingested,
either alone or generated from the time-based media in the
multimedia store 270, and stored in the usage stats store 265.
Usage statistics may include information regarding how the
multimedia data was consumed, e.g., number of views, length
of views, number of pauses, time codes at which a pause
occurs, etc. The statistics can be aggregated with respect to
different populations, such as by user type, location, usage
type, media type, and so forth. The statistics can represent
means, modes, medians, variances, rates, velocities, population
measures, and the like.
Fleischman: Sec. 0045, news articles, social media content items, and media usage statistics (e.g., user behavior such as viewing, rewind, pausing, etc.
Fleischman: Sec. 0056, The audience response metrics (ARM) engine 254 generates all of the various audience response metrics described herein, and is one means for doing so.
Fleischman: Sec. 0059, The consumption-based metrics (CBM) engine 256 collects and/or generates consumption based metrics, which are measures of audience consumption (e.g., size of viewing population, etc.), and is one means for doing so.

Fleischman: Sec. 0061, The ratings engine 259 creates, and may publish,
ratings based on any of the metrics described herein or combinations
thereof, and is one means for doing so. The term
ratings, as used herein, refers to how one or more ARMs
compare to the sameARM(s) for different events of the same
type, in the same time slot, etc. For example, the Audience
Response Count (ARC), is a one type of ARM, and is a total
number of social media content items aligned with a given
time-based media event). Thus, imagine a broadcast television
show, Neighbors, which is a half-hour comedy sitcom
that airs at 8 pm on Thursdays starting on Network A. The
ARC for the show in this example could 12,500. The ARC
ratings for primetime Thursdays, for this show and two others
in this example could be:
[0062] 1. Found (9 pm, 60 min, NetworkA)-ARC 14,500
[0063] 2. Neighbors (8 pm, 30 min, Network B)-ARC
12,500
[0064] 3. 8 pm News (8 pm, 60 min, Network C)-ARC
11,750.);

Fleischman describes the quantifying of consumption metrics by determining the number of viewers, which is similar to the Applicant’s specification at 0018. Furthermore, Fleischman at 0056 and 0059 describes determining metrics of and durning an event, which includes broadcast and consumption content.


determining a commonality among (see Bovenschulte below) [[the]] one or more additional users , wherein the one or more additional users are associated with the broadcast content, and where the one or more additional users are likely to interact with additional broadcast content over future period of time (see Thaeler below) (
Fleischman: Sec. 0038, The author information is stored in the social media author store 263. In some embodiments, the author information includes the network structure of the authors network(s), e.g., including how many other users of the network(s) are connected to the author within the network(s). This information is used, e.g., for calculations that capture the resonance of audience response to an event amongst other users within the social networks of the authors of content item

Fleischman: Sec. 0047, For some domains, usage statistics may be ingested,
either alone or generated from the time-based media in the
multimedia store 270, and stored in the usage stats store 265.
Usage statistics may include information regarding how the
multimedia data was consumed, e.g., number of views, length
of views, number of pauses, time codes at which a pause
occurs, etc. The statistics can be aggregated with respect to
different populations, such as by user type, location, usage
type, media type, and so forth. The statistics can represent
means, modes, medians, variances, rates, velocities, population
measures, and the like.
Fleischman: Sec. 0061, The ratings engine 259 creates, and may publish,
ratings based on any of the metrics described herein or combinations
thereof, and is one means for doing so. The term
ratings, as used herein, refers to how one or more ARMs
compare to the sameARM(s) for different events of the same
type, in the same time slot, etc. For example, the Audience
Response Count (ARC), is a one type of ARM, and is a total
number of social media content items aligned with a given
time-based media event). Thus, imagine a broadcast television
show, Neighbors, which is a half-hour comedy sitcom
that airs at 8 pm on Thursdays starting on Network A. The
ARC for the show in this example could 12,500. The ARC
ratings for primetime Thursdays, for this show and two others
in this example could be:
[0062] 1. Found (9 pm, 60 min, NetworkA)-ARC 14,500
[0063] 2. Neighbors (8 pm, 30 min, Network B)-ARC
12,500
[0064] 3. 8 pm News (8 pm, 60 min, Network C)-ARC
11,750.
Fleischman: Sec. 0146, Such connections are indicative of an author's likelihood to post about a football event, which can provide additional features for the social media/event alignment 330 function. The more friends someone keeps who post about football events, the more likely they will post about football events.);

Fleischman describes determining the other viewers that are participating in the event and listing additional broadcast, which the Examiner is interpreting this as additional users and events. Also, Fleischman describes determining the likelihood a user would interact with and about an event.

dynamically determining future event metrics for one or more events associated with additional broadcast content over the future period of time (see Thaeler below), wherein the future event metrics are based on the event metrics, wherein the future event metrics are associated with the commonality among the user and the one or more additional users, and wherein when the future event metrics are received at a content provider, the future event metrics are used by the content provider to continually optimize quantified consumption, by the user and the one or more additional users, of the additional broadcast content (
Fleischman: Sec. 0047, For some domains, usage statistics may be ingested,
either alone or generated from the time-based media in the
multimedia store 270, and stored in the usage stats store 265.
Usage statistics may include information regarding how the
multimedia data was consumed, e.g., number of views, length
of views, number of pauses, time codes at which a pause
occurs, etc. The statistics can be aggregated with respect to
different populations, such as by user type, location, usage
type, media type, and so forth. The statistics can represent
means, modes, medians, variances, rates, velocities, population
measures, and the like.
Fleischman: Sec. 0061, The ratings engine 259 creates, and may publish,
ratings based on any of the metrics described herein or combinations
thereof, and is one means for doing so. The term
ratings, as used herein, refers to how one or more ARMs
compare to the sameARM(s) for different events of the same
type, in the same time slot, etc. For example, the Audience
Response Count (ARC), is a one type of ARM, and is a total
number of social media content items aligned with a given
time-based media event). Thus, imagine a broadcast television
show, Neighbors, which is a half-hour comedy sitcom
that airs at 8 pm on Thursdays starting on Network A. The
ARC for the show in this example could 12,500. The ARC
ratings for primetime Thursdays, for this show and two others
in this example could be:
[0062] 1. Found (9 pm, 60 min, NetworkA)-ARC 14,500
[0063] 2. Neighbors (8 pm, 30 min, Network B)-ARC
12,500
[0064] 3. 8 pm News (8 pm, 60 min, Network C)-ARC

Fleischman: Sec. 0085, The social media/event alignment 330 function operates on features of the individual social media content items and annotated events, and can be trained using supervised learning methods or optimized by hand. The media/event alignment engine 245 is one means for performing this function.

Fleischman: Sec. 0232, Measures of various ARMs can be combined by the
audience response metrics engine 254 with Consumption
Based Metrics (CBMs), which are measures of audience consumption,
to estimate the number of viewers who respond to
an event and estimate response percentages. For example, an
ARM for an event can be divided by an estimated audience
size that viewed the event (based on a CRM) to provide a
metric of Audience Response per, e.g., 100,000 viewers. Further,
ARMs can be normalized by the percentage of total
viewing audience that an event receives to provide a metric of
Audience Response per percentage point of total audience
size (for a specific time period). Also, ARMs can be divided
by the potential size of a viewing audience ( as estimated, for
example, by the total number of homes with televisions in the
US) to provide a metric of Audience Response as a share of all
possible viewers of an event. Calculation of metrics combin
ing ARMs and CB Ms may include additional input from the
consumption-based metrics engine 256 and/or consumptionbased
metrics store 293

Fleischman: Sec. 0235, The metrics and/or the ratings themselves may be used in various ways, e.g., future content considerations, planning, advertising scheduling, etc.

Fleischman: Sec. 0208, In such a measurement, the first author's response itself may affect the overall audience response, e.g., responding viewers of the same event who did not respond prior to the first author's response, or viewers who increased their number of responses based on the first author's response, or connections of the first author who became viewers (i.e., turned on the show, watched it using a video on demand service, or otherwise time-shifted the program) based in part on the first author's response—each of these groups of authors may increase the overall counts based in part on the first author's response. (As used here, “first” does not necessarily mean the author is first in time to respond, but rather first relative to subsequent responders in the same network.));

Fleischman describes the quantifying of consumption metrics by estimating and determining the number of viewers for current events, in which the consumption of metrics is based off multiple broadcasting events, wherein the events are being optimized. Furthermore, Fleischman at 0235 teaches having future content for events.

Fleischman does not explicitly disclose over a future period of time.
However, Thaeler teaches over a future period of time (
Thaeler: Col. 10 Ln. 13-25, FIG. 6 is a flowchart ofa method ofincorporating real-time
data into an initial model. In some embodiments, method 600
15 may be performed, at least in part, by attendance prediction
software 200 executed by prediction system 100. Historical
prediction data 605 and historical actual data may be collected
(e.g., from database 220) for analysis. Historical prediction
data includes predictions that were given for a past
20 period of time. For example, if the date were Jan. 1, 2010, the
system would provide a prediction for foot traffic for the date
Jan. 2, 2010, which would be a date in the future. On Jan. 3,
2010, the prediction for Jan. 2, 2010 would be a historical
prediction. Historical actuals would be actual foot traffic
25 through the business on Jan. 2, 2010.
Thaeler: Col. 13 Ln. 21-41, Screenshot 1000 may also show daily or weekly forecast
summary averages (e.g., for particular time periods, which
may be selected by the user or determined by the prediction
model used, as well as an overall average). These summaries 25
may be customizable to deliver suggestions as they relate to
staffing, inventory, promotions, or other critical business
operations. In addition, such an interface may show how a
business can compare itself to other businesses, and how
prediction system 100 quantifies the differences based upon 30
the comparison tools the business chooses to use. In some
cases, a business interface may show the business's location,
statistical and graphical outputs of the attendance forecast
period, and a list of current marketing deals being focused
through the interface. The interface may also make sugges- 35
tions to the business user that may improve operating conditions
based upon the attendance forecast. A query function
may be included to forecast the attendance for various time
periods and the graphical and statistical outputs may change
accordingly. Also, the business interface may show social 40
network feedback in real-time or near real-time.)
Thaeler describes creating an attendance prediction model, for forecasting future attendance or future dates.

Fleischman and Thaeler are both directed to the analysis of event details (See Fleischman at 0113, 0132; Thaeler at Col. 5 Ln. 25-35). Fleischman discloses that additional examples of event details, such as the attendance can be considered (See Fleischman at 0232). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman, which teaches detecting event information problems in view of Thaeler, to efficiently apply analysis of event details to enhancing the capability to predict the attendance of the next event. (See Thaeler at Col. 9 Ln. 45-65; Col. 11 Ln. 32-37).

Fleischman in view of Thaeler does not explicitly disclose determining a commonality among the one or more users.
	However, Bovenschulte teaches limitations.
 determining a commonality among the one or more users (
Bovenschulte: Sec. 0058, Predictive popularity ratings information may also
be segmented according to the community group of the
users. User community groups may be groups of users that
share common interests, preferences, and behaviors. Community
groups may also be defined based on demographic
and geographic factor. Users may manually join one or more
community groups based on their connection with the group.
Alternatively, users may be automatically assigned to community
groups based on user profile information or based on
monitoring a user's actions. In some embodiments, the
interactive television application may suggest a community
group to a user based on the users profile or action and the
user may decided whether or not to join);
Bovenschulte describes grouping users with common interests.

Fleischman, Thaeler, Bovenschulte are all directed to the analysis of event details (See Fleischman at 0113, 0132; Thaeler at Col. 5 Ln. 25-35; Bovenschulte at 0037). Fleischman discloses that additional examples of event details, such as the attendance can be considered (See Fleischman at 0232). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman in view of Thaeler, which teaches detecting event information problems in view of Bovenschulte, to efficiently apply analysis of event details to improving the capability to predict the attendance of the next event by monitoring participates’ interactions. (See Bovenschulte at 0008-0015).

Referring to Claim 23, Fleischman teaches the method of claim 22, wherein the content consumption information includes time-shift information indicating time-shifts by the user during consumption of the broadcast content associated with the event  (
Fleischman: Sec. 0053, The timing engine 253 extracts detailed timing
information from time-based media events and portions
thereof, and is one means for doing so. For example, if a
particular ARM compares two time-delimited portions of a
time-based media event, e.g., the first ten minutes versus the
last ten minutes, or two commercials within an event, etc., the
timing engine 253 provides additional timing information for
the time-based media event such that the desired portions are
individually identifiable within the event as a whole. In addition,
the timing engine 253 can extract and store basic timing
information to the mapping store 275 if not already present.
Basic timing information may include, for example, the
length of a media event, time it aired, time and/or length of
portions of events within a show or larger event, and time
elapsed between two times, as well as timing aspects related
to the manner of observation as discussed below. In addition,
the timing engine 253 can identify broadcast time periods
(e.g., midday, primetime, etc.), pre-event time periods (for
anticipation calculations), post-event time periods (e.g., for
calculating delayed response that occurs greater than a
threshold time after the time-based media event), etc. In one
embodiment, the additional timing information is added to
the annotations associated with a time-based media/social
media mapping as stored in the mapping store 275.

Fleischman: Sec. 0195, Audience Response Share (ARS) is a measure of
audience response to a time-based media event during a time
period normalized by total audience response for all timebased
media events during the same time period. ARS measures
how much of the total audience for all time-based media
during a given period are responding to a particular event
during that period. The underlying ARMs used can be ARC,
ARR, etc. Time periods can be any measurable period of
interest, including programming time slots (8:00-8:30 p.m.;
8:00-9:00 p.m.), portions of a time slot or event ( e.g., 8:00-
8:10 p.m.), viewing segments (midday; primetime), entire
day, week, season, etc. An example calculation is the ratio of
the ARM for a given event i at given time t to the total of the
ARMs for all other events k at that time, [ARM,.l(~ARMk.
,))]. For example, if the ARC for a new television show at
8:00-9:00 pm is 10,000 and the total ofallARCs for that time
period is 500,000, the ARS would be equal to 0.02, or 2% of
the total ARC (2% of total response across all shows) for that
time period. By contrast, if a very popular television show had
an ARC of 100,000 for the same period, the ARS would be
0.2, or 20% of the total ARC (20% of response across all
shows) for that time period.
Fleischman: Sec. 0232, Measures of various ARMs can be combined by the
audience response metrics engine 254 with Consumption
Based Metrics (CBMs), which are measures of audience consumption,
to estimate the number of viewers who respond to
an event and estimate response percentages. For example, an
ARM for an event can be divided by an estimated audience
size that viewed the event (based on a CRM) to provide a
metric of Audience Response per, e.g., 100,000 viewers. Further,
ARMs can be normalized by the percentage of total
viewing audience that an event receives to provide a metric of
Audience Response per percentage point of total audience
size (for a specific time period). Also, ARMs can be divided
by the potential size of a viewing audience ( as estimated, for
example, by the total number of homes with televisions in the
US) to provide a metric of Audience Response as a share of all
possible viewers of an event. Calculation of metrics combin
ing ARMs and CB Ms may include additional input from the
consumption-based metrics engine 256 and/or consumptionbased
metrics store 293

Fleischman: Sec. 0208, In such a measurement, the first author's response itself may affect the overall audience response, e.g., responding viewers of the same event who did not respond prior to the first author's response, or viewers who increased their number of responses based on the first author's response, or connections of the first author who became viewers (i.e., turned on the show, watched it using a video on demand service, or otherwise time-shifted the program) based in part on the first author's response—each of these groups of authors may increase the overall counts based in part on the first author's response. (As used here, “first” does not necessarily mean the author is first in time to respond, but rather first relative to subsequent responders in the same network.)).

Fleischman describes a user detailed interaction which includes the consumption information that includes time periods. 

Referring to Claim 24, Fleischman teaches the method of claim 22, further comprising:
identifying content consumption information for a plurality of events taking place during a plurality of broadcast streams (
Fleischman: Sec. 0059, The consumption-based metrics (CBM) engine 256 collects and/or generates consumption based metrics, which are measures of audience consumption (e.g., size of viewing population, etc.), and is one means for doing so.

Fleischman: Sec. 0075, The video event segmentation 310 process is domain dependent to some extent, e.g., in video of sporting events, event segments may be equated with individual plays, while in broadcast television, event segments may be equated with individual scenes and advertisements

Fleischman: Sec. 0136, As described in conjunction with FIG. 3A, multiples
streams of data are ingested as a preliminary step in the
method. For the football domain, in addition to the data discussed
in FIG. 3, an additional source of data comes from
statistical feeds that contain detailed metadata about events
(with text descriptions of those events) in a football game.
Statistical feed are available from multiple sources such as the
NFL's Game Statistics and Information System and private
companies such as Stats, Inc.

Fleischman describes consumption based metrics for multiple steams for multiple events.

determining estimated content metrics using the content consumption information, wherein the estimated event metrics quantify consumption of the plurality of broadcast streams associated with the plurality of events (
Fleischman: Sec. 0047, For some domains, usage statistics may be ingested,
either alone or generated from the time-based media in the
multimedia store 270, and stored in the usage stats store 265.
Usage statistics may include information regarding how the
multimedia data was consumed, e.g., number of views, length
of views, number of pauses, time codes at which a pause
occurs, etc. The statistics can be aggregated with respect to
different populations, such as by user type, location, usage
type, media type, and so forth. The statistics can represent
means, modes, medians, variances, rates, velocities, population
measures, and the like.
Fleischman: Sec. 0061, The ratings engine 259 creates, and may publish,
ratings based on any of the metrics described herein or combinations
thereof, and is one means for doing so. The term
ratings, as used herein, refers to how one or more ARMs
compare to the sameARM(s) for different events of the same
type, in the same time slot, etc. For example, the Audience
Response Count (ARC), is a one type of ARM, and is a total
number of social media content items aligned with a given
time-based media event). Thus, imagine a broadcast television
show, Neighbors, which is a half-hour comedy sitcom
that airs at 8 pm on Thursdays starting on Network A. The
ARC for the show in this example could 12,500. The ARC
ratings for primetime Thursdays, for this show and two others
in this example could be:
[0062] 1. Found (9 pm, 60 min, NetworkA)-ARC 14,500
[0063] 2. Neighbors (8 pm, 30 min, Network B)-ARC
12,500
[0064] 3. 8 pm News (8 pm, 60 min, Network C)-ARC
11,750
Fleischman: Sec. 0232, Measures of various ARMs can be combined by the
audience response metrics engine 254 with Consumption
Based Metrics (CBMs), which are measures of audience consumption,
to estimate the number of viewers who respond to
an event and estimate response percentages. For example, an
ARM for an event can be divided by an estimated audience
size that viewed the event (based on a CRM) to provide a
metric of Audience Response per, e.g., 100,000 viewers. Further,
ARMs can be normalized by the percentage of total
viewing audience that an event receives to provide a metric of
Audience Response per percentage point of total audience
size (for a specific time period). Also, ARMs can be divided
by the potential size of a viewing audience ( as estimated, for
example, by the total number of homes with televisions in the
US) to provide a metric of Audience Response as a share of all
possible viewers of an event. Calculation of metrics combin
ing ARMs and CB Ms may include additional input from the
consumption-based metrics engine 256 and/or consumptionbased
metrics store 293

Fleischman: Sec. 0208, In such a measurement, the first author's response itself may affect the overall audience response, e.g., responding viewers of the same event who did not respond prior to the first author's response, or viewers who increased their number of responses based on the first author's response, or connections of the first author who became viewers (i.e., turned on the show, watched it using a video on demand service, or otherwise time-shifted the program) based in part on the first author's response—each of these groups of authors may increase the overall counts based in part on the first author's response. (As used here, “first” does not necessarily mean the author is first in time to respond, but rather first relative to subsequent responders in the same network.));

Fleischman describes content, estimated content, and the quantifying of consumption metrics by determining the Audience Response Count, consumption based metrics, and others; which is similar to the Applicant’s specification at 0043.


Referring to Claim 25, Fleischman teaches the method of claim 24, wherein the estimated user metrics identify quantities of social media interactions associated with content objects related to the plurality of events (
Fleischman: Sec. 0056, The audience response metrics (ARM) engine 254
generates all of the various audience response metrics
described herein, and is one means for doing so. The input to
the ARM engine 254 is the mappings stored in the mapping
store 275, as well as other possible information, e.g., from the
timing engine 253, the consumption-based metrics engine
256 and store 293, the time-based media cost engine 258 and
store 295, the social media author store 263, and the social
media content store 260. The ARM engine 254 executes any
of the steps necessary for the metrics calculations, such as
selection of events, portions/times within events, comparisons
of events, determination of number of unique authors
from the plurality of authors, and calculations of ARMs. The
determination and use of various ARMS is further described
below.

Fleischman: Sec. 0184, For a given time-based media event, one or more
audience response metrics are generated by the audience
response metrics engine 254, which is calculated using the
social media content items associated with the event. Additional
inputs to the process are used depending on the types of
metrics being generated, e.g., including input from the timing
engine 253, the consumption-based metrics engine 256 and
store 293, the time-based media cost engine 258 and store
295, the social media author store 263, and the social media
content store 260. Other inputs may be used according to
other embodiments. A list of some of the metrics generated by
the audience response metrics engine 254 according to one
embodiment is described below
Fleischman: Sec. 0241, Again using the same primetime shows, the ratio of
the UARC (i.e., unique viewers responding) to a CBM for the
show, e.g., the estimated number of viewers of the show,
which produces an estimated percentage of viewers responding,
could be aggregated for all of the shows and ordered to
provide ratings indicating the broadcast media events during
the time period with the greatest percentage of viewers
responding via social media. Using a single time period (e.g.,
primetime ), these examples show how application and aggregation
of various metrics can produce various ratings, e.g.,
ratings based on total response, total responsive authors, and
percentage of viewers responding. Many other variations of
ratings can be determined using the calculated metrics. ).
Fleischman describes the estimating of user metrics which includes consumption information for contents, events, and social media.

Referring to Claim 26, Fleischman teaches the method of claim 24, wherein identifying the content consumption information includes using of metadata detection, ID tag detection, header detection, voice recognition, image analysis, motion detection, or signal detection (
Fleischman: Sec. 0096, Event Detection
[0097] Event detection 420 identifies the presence of an
event in a stream of ( one or more) segments using various
features corresponding, for example, to the image, audio,
and/or camera motion for a given segment. A classifier using
such features may be optimized by hand or trained using
machine learning techniques such as those implemented in
the WEKA machine learning package described in Witten, I.
and Frank, E., Data Mining: Practical machine learning tools
and techniques (2nd Edition), Morgan Kaufmann, San Francisco,
Calif. (June 2005). The event detection process 420
details may vary by domain.).
Fleischman describes detection for events and content that includes, image, audio, and/or camera motion, in which the Examiner is interpreting as voice recognition, image analysis, and motion detection.


Referring to Claim 27, Fleischman teaches the method of claim 22, wherein the broadcast content is on demand content (
Fleischman: Sec. 0055, The timing engine 253 also may capture information indicating whether the audience response is to an event that they observe live (e.g., the first run of a television show) or at different times (e.g., as a rerun of the first run broadcast, on demand technologies or other time-shifted viewing).

Fleischman: Sec. 0208, In such a measurement, the first author's response itself may affect the overall audience response, e.g., responding viewers of the same event who did not respond prior to the first author's response, or viewers who increased their number of responses based on the first author's response, or connections of the first author who became viewers (i.e., turned on the show, watched it using a video on demand service, or otherwise time-shifted the program) based in part on the first author's response—each of these groups of authors may increase the overall counts based in part on the first author's response. (As used here, “first” does not necessarily mean the author is first in time to respond, but rather first relative to subsequent responders in the same network.)

Fleischman: Sec. 0222, Additionally, “on demand” viewing technologies allow audiences to observe time-based media events in a growing number of ways; for example, on DVD, using time-shifting technologies like Tivo or digital video recorders, on the Internet through websites like Hulu.com or Netflix.com, on IPTV using devices such as Apple TV or Google TV, or through set-top box on demand services.)

Referring to Claim 28, Fleischman teaches the method of claim 27, wherein determining the estimated event metrics includes using a neural networks or applying one or more techniques, including scaling, aggregation, regression, standard deviation, summarization categorization, or probability testing. (
Fleischman: Sec. 0113, A social media content item can be relevant to an
event without necessarily including a direct textual reference
to the event. Various information retrieval and scoring methods
can be applied to the content items to determine relevancy,
based on set-theoretic (e.g., Boolean search), algebraic
( e.g., vector space models, neural networks, latent
semantic analysis), or probabilistic models ( e.g., binary independence,
or language models), and the like..
neural networks

Fleischman: Sec. 0241, Again using the same primetime shows, the ratio of
the UARC (i.e., unique viewers responding) to a CBM for the
show, e.g., the estimated number of viewers of the show,
which produces an estimated percentage of viewers responding,
could be aggregated for all of the shows and ordered to
provide ratings indicating the broadcast media events during
the time period with the greatest percentage of viewers
responding via social media. Using a single time period (e.g.,
primetime ), these examples show how application and aggregation
of various metrics can produce various ratings, e.g.,
ratings based on total response, total responsive authors, and
percentage of viewers responding. Many other variations of
ratings can be determined using the calculated metrics. 
Fleischman: Sec. 0232, Measures of various ARMs can be combined by the
audience response metrics engine 254 with Consumption
Based Metrics (CBMs), which are measures of audience consumption,
to estimate the number of viewers who respond to
an event and estimate response percentages. For example, an
ARM for an event can be divided by an estimated audience
size that viewed the event (based on a CRM) to provide a
metric of Audience Response per, e.g., 100,000 viewers. Further,
ARMs can be normalized by the percentage of total
viewing audience that an event receives to provide a metric of
Audience Response per percentage point of total audience
size (for a specific time period). Also, ARMs can be divided
by the potential size of a viewing audience ( as estimated, for
example, by the total number of homes with televisions in the
US) to provide a metric of Audience Response as a share of all
possible viewers of an event. Calculation of metrics combin
ing ARMs and CB Ms may include additional input from the
consumption-based metrics engine 256 and/or consumptionbased
metrics store 293).

Fleischman describes estimation metric for events which includes users and using neural networks for modeling data through aggregation and probability techniques. 

Claims 29-35 recite limitations that stand rejected via the art citations and rationale applied to claims 22-28.  Regarding a computer-implemented system, comprising:
one or more processors; a non-transitory computer readable storage medium including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:
Fleischman: Sec. 0246, Any of the steps, operations, or processes described
herein may be performed or implemented with one or more
hardware or software modules, alone or in combination with
other devices. In one embodiment, a software module is
implemented with a computer program product comprising
computer program code stored on a non-transitory, tangible
computer readable storage medium, which is configured to be
executed by a computer system for performing any or all of
the steps, operations, or processes described. A computer
system is understood to include one or more computers, each
computer including one or more hardware-based processors,
primary memory devices ( e.g., RAM, ROM), secondary storage
devices (e.g., hard discs or solid state memory), and
networking devices (e.g., networking interface cards). The
computers in a computer system can be interconnected by
wired medium ( e.g. Ethernet, fiberoptic ), or wireless medium
( e.g., radio-based networks, such as 802.11, 802.16), or combination
thereof.

Claims 36-42 recite limitations that stand rejected via the art citations and rationale applied to claims 22-28.  
	 

Response to Arguments
Applicant’s arguments filed 03/17/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/17/2021.

Regarding the 35 U.S.C. 101 rejection, Applicant submitted no arguments with respect to the claims.

Regarding the 35 U.S.C. 103 rejection, Applicant submitted no arguments with respect to the claims.



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bovenschulte et al., U.S. Pub. 20070136753, (discussing the analyzing of interactive media and its metrics).
Zimmerman et al., AU Pub. 2013203768, (discussing the determining of media behavior of media audience members).
Bapat et al., Media consumption across platforms: Identifying user-defined repertoires, http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.1019.8881&rep=rep1&type=pdf, New media & society, 2012 (discussing the analyzing media consumption and determining various metrics).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe, can be reached on 571.270.3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624